DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 08/10/2020 and 01/20/2022 were reviewed and the listed references were noted.

	
Drawings
The 28 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-8 are pending.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedlund et al. (US 2017/0143312).

Consider Claim 1, Hedlund discloses “A deep learning-based method for optimizing parameters of an ultrasound imaging system” (Paragraph [0017], the neural network for controlling the quality of ultrasonic images), “comprising the following steps: step 1: collecting samples for training a neural network, wherein the samples comprise ultrasound image samples I and corresponding parameter vector samples P of the ultrasound imaging system used by the ultrasound imaging system during collection of the ultrasound image samples” (Paragraph [0017], “a training data generator is configured to generate sets of image variations for training based on different sets of system parameters; and a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training …); “step 2: building a neural network model, training a neural network by using the samples collected in step 1 till the neural network is converged, so as to obtain a trained neural network system "onn"” (Paragraph [0017], “a neural network is configured to: process data representing the images reflecting the subjective expert opinion and the image variations for training …, for each set of image variations for training, auto-identify image features that correlate to image features of the ultrasound images reflecting the subjective expert opinion, and create a trained network comprising the auto-identified image features” to provide correction of ultrasound imaging system parameters) ; “and step 3: inputting an original parameter vector p of the ultrasound imaging system or an original ultrasound image as an input into the neural network system "onn" trained in step 2, wherein at this moment, a parameter obtained from an output end of the "onn" is an optimized parameter vector of the ultrasound imaging system ep=onn(p)” (Paragraph [0017], the trained neural network provides “corrections for system parameters, said corrections predicting how to modify system parameters to obtain system parameters reflecting desired subjective expert image preferences”).

Allowable Subject Matter

Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the cited prior art reference does not provide the motivation to teach the ordered combination of the recited steps of these claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Oono et al. (US 2019/0018933).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662